DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (JPH10113315).
In reference to claims 1 and 6, Yamamoto et al. teaches a vacuum cleaner utensil comprising a plurality of flexible elements, 22, arranged and flexibly mounted to a central area, 11, in such a way to thereby provide a suction opening at a side of the central area corresponding to a current movement direction of the vacuum cleaner utensil out of a plurality of possible movement directions, while reducing a possibility for air to enter the central area from a plurality of other directions, (the Examiner notes that the elements, 22, are arranged side by side around the central area and are flexible in such a manner that if you push the nozzle head in a direction toward the dirt or debris some of the elements will move out of the path of the dirt or debris in order to expose the dirt or debris to the suction opening.  Therefore if you push the nozzle along the cleaning surface toward the dirt or debris the particles the opening will form and allow for the debris to enter the suction opening, and the elements that are on the trailing side would impede and thus reduce the air entering from that side.  
Yamamoto teaches, “Further, the blade brush portion 22 is formed by fixing a large number of feathers to the outer peripheral side surface of the peripheral wall of the inner cylindrical body 11, and as shown in the figure, a tip end side of each of the plurality of feathered hairs having a warped shape is an inner cylindrical body. 11 so as to be directed outward at the lower opening edge position, and arranged such that the base end side is in contact with the outer peripheral surface, and for example, the base end side of each of the feathers in contact with the outer peripheral surface is It is fixedly formed by tying around the inner cylindrical body 11 itself with a tying member 23 such as a string or a thread. In addition, this tying member 23 is the inner cylinder 1 By arranging the entire body 1 in the outer cylindrical body 3, the outer appearance is concealed by the outer cylindrical body 3 which also serves as a makeup, thereby improving the appearance. The feathers arranged around the inner cylindrical body 11 are arranged without any gap. However, the length of each feather is different when the air is sucked from the suction port 18 by the suction action of the cleaner D. Even when the feathers of the brush portion 22 are drawn toward the suction port 18, the tips of the feathers are set so as not to enter the suction port 18. That is, the length of each of the feathers extending from the lower opening edge of the inner cylindrical body 11 is set so as not to reach the suction port 18 when bent inward at the lower opening edge. (See FIG. 1).”
In reference to claim 2, wherein the central area is circular, (fig. 2).
In reference to claim 12, a  nozzle, 1, formed by a vacuum cleaner utensil.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. in view of Topf et al. (2015/0158601).
Yamamoto et al. teaches all the limitations of the claims except for the central area being rotatable around its center and a robot vacuum cleaner.
Topf et al. teaches a cleaning utensil with cleaning elements, 512,514, that are rotatable around a central area, (pp 0125-0126) and a robot vacuum cleaner system, (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Yamamoto et al. with a robotic system, and the central area being rotatable, as taught by Topf et al., in order to enhance the maneuverability  of the cleaning tool. 

Allowable Subject Matter
Claims 4,5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. 
The Applicant argues, “Thus, Yamamoto describes that the blade brush portion including the feathers is attached around the peripheral wall of the inner cylindrical body. However, Yamamoto fails to disclose that blade brush portions (the alleged “plurality of elements” of independent claim 1) are arranged around the inner cylindrical body (the alleged “central area” of independent claim 1) in such a way to thereby provide a suction opening at a side of the inner cylindrical body corresponding to a current movement direction of the vacuum cleaner out of a plurality of possible movement directions. Accordingly, Yamamoto also fails to disclose any reduced possibility for air to enter the inner cylindrical body from a plurality of other directions.”
The Examiner disagrees.  As depicted in figure 1, Yamamoto shows that during use of the tool, some of the feathers are capable of being sucked partly into the central area, and if one was to move the tool of Yamamoto in a movement direction, for example to the right, then some of the feathers on the right side would be capable of being sucked inward and also some are capable of being pushed sideways, and thus would provide for a suction opening in the direction of the right movement.  Also while the feathers on the right side are being displaced during the right direction movement the subsequent feathers are being pushed closer together, and thus reducing a possibility for air to enter the central area from a plurality of other directions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        August 10, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723